ACCEPTED
                                                                                      06-15-00009-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 7/17/2015 3:07:58 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK


                         NO. 06-15-00009-CV
                    IN THE COURT OF APPEALS FOR THE
                                                                     FILED IN
                        SIXTH DISTRICT OF TEXAS               6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
                             AT TEXARKANA                     7/17/2015 3:07:58 PM
                                                                  DEBBIE AUTREY
                                                                      Clerk
DENNIS RAYNER and
JOE TEX XPRESS, INC.                                              APPELLANTS

V.

KRISTA DILLON                                                        APPELLEE


             NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

      COMES NOW John R. Mercy, of the law firm of MERCY p CARTER p

TIDWELL, L.L.P., and hereby enters his appearance as additional counsel for

Appellee, KRISTA DILLON. All parties hereto take notice of this appearance.


                                    Respectfully submitted,


                                      /s/ John R. Mercy
                                    John R. Mercy
                                    Texas State Bar No. 13947200
                                    MERCY p CARTER p TIDWELL, L.L.P.
                                    1724 Galleria Oaks Drive
                                    Texarkana, TX 75503
                                    Telephone: (903) 794-9419
                                    Facsimile: (903) 794-1268
                                    E-mail: jmercy@texarkanalawyers.com
                                           Brent Goudarzi
                                           Texas State Bar No. 00798218
                                           GOUDARZI & YOUNG
                                           P.O. Box 910
                                           Gilmer, TX 75644
                                           Telephone: (903) 843-2544
                                           Facsimile: (903) 843-2026
                                           Email: brent@goudarzi-young.com

                                           ATTORNEYS FOR APPELLEE




                              CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2015 the foregoing Notice of Appearance of
Additional Counsel was served on all counsel of record for by the Electronic Service
Provider as follows:

       Mr. Samuel V. Houston, III
       HOUSTON DUNN, PLLC
       4040 Broadway, Suite 440
       San Antonio, TX 78209
       Email: sam@hdappeals.com


       Mr. Bryan P. Reese
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: breese@feesmith.com




Notice of Appearance of Additional Counsel – Page 2
       Ms. Jennifer M Lee
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: jlee@feesmith.com



                                            /s/ John R. Mercy
                                          John R. Mercy




Notice of Appearance of Additional Counsel – Page 3